Exhibit32.2 Written Statement of the Chief Financial Officer Pursuant to 18U.S.C. Section1350 Pursuant to 18U.S.C. Section1350, the undersigned officer of JAKKS Pacific, Inc. (“Registrant”), hereby certifies that the Registrant’s Quarterly Report on Form10-Q for the three months ended March 31, 2011 (the “Report”) fully complies with the requirements of Section13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934 and that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. /s/ Joel M. Bennett Joel M. Bennett Chief Financial Officer Date: May 6, 2011 42
